Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the legal phrase “herein” (1st line).  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 


Claims 26 – 27, 34 – 36, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10783731 in view of Gerhardt et al. (US 20120280783).

Regarding claim 26, all limitations of claim 26 are contained in or substantially similar to those of claim 13 of US 10783731, except for the following differences:

Claim 26 of the instant application recites 1st and 2nd communication protocols that are used for communication. Claim 13 also recites 1st and 2nd communication protocols. Though the protocols numbers are different for the same function, these are essentially merely numbering differences, since no specific details of the protocols are stated in claim 26 (e.g. NFC, Wi-Fi etc.).
Claim 26 recites “in response to receiving a connection request from a mobile device via the first wireless communication protocol, accepting the connection request via the first wireless communication protocol”.  This limitation is not disclosed by US 10783731 but is disclosed by Gerhardt ([0091] discloses “A mobile device (1600) that enters the proximity of the presence-detecting locking system (1601) may receive a notification as to the ability to request access to the system from that that device so as to send and receive commands to and from the device. If the user is granted access to the device via the locking system web service (1602), then they may immediately send and receive commands to and from the device”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods of US 10783731 and Gerhardt because this would ensure that only authorized devices are allowed to connect to the locking system, as disclosed by Gerhardt (states “if the user is granted access …”).
In claim 26, the verification is done by the key server whereas in claim 13 of US 10783731, the verification is done by the mobile device. These are obvious variations of each other, which can be easily performed by one of ordinary skill in the art since the key is available on the mobile device as well as on the server and so a comparison can be done on either. It would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to do it on the server, since that would free up the mobile device for other uses.

Regarding claim 27, all limitations of claim 27 are contained in or substantially similar to those of claim 15 of US 10783731, except for the differences as stated above for claim 26.

Claim 34 is similarly analyzed as 26 above. 

Regarding claim 35 - 36, all limitations of claims 35 - 36 are contained in or substantially similar to those of claim 15 of US 10783731, except for the differences as stated above for claim 26.

Claim 41 is similarly analyzed as 26 above. 

Allowable Subject Matter
Claims 28 - 33, 37 - 40, 42 - 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 26, 34, and 41 would be allowable if the Double Patenting rejections were overcome.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to electronic locks:
Roy et al. (US 9713002) discloses access control via a mobile device.
Johnson et al. (US 9916746) discloses security system coupled to a door lock system.
Avganim (US 10378239) discloses a smart lock.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADOLF DSOUZA/Primary Examiner, Art Unit 2632